Detailed Action
The following is a non-final rejection made in response to claims received on July 24th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
Claims 6 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,030,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences involve features that are common to cartridge bodies: a head portion for attaching a primer to the cartridge body, and/or a supply of propellant within the cartridge casing. These features are recited as part of the instant claims and were not explicitly cited in claim 7 of the patent. Although the claim language is not identical between the instant claims and those of the issued patent, the differences are not considered to be non-obvious.
Similarly, claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,030,956.
Similarly, claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 11 of U.S. Patent No. 10,030,956.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,033,386 (hereinafter “VATSVOG”).
Regarding claims 1, Vatsvog teaches a muzzleloader propellant cartridge for loading in a muzzleloader having a barrel with a breech chamber open rearwardly, a constriction portion at a forward end of the breech chamber, and a projectile bore portion with a bore forward of the constriction portion1, the muzzleloader propellant cartridge without a projectile therein (see Figs. 4 and 5), the propellant cartridge sized for being received by the breech end of the muzzleloader (the cartridge is considered to be capable of being received by the breech end of a muzzleloader), the muzzleloader propellant cartridge comprising: a cartridge cup portion (12) comprising a polymer (see col. 5, ll. 6-9) and having a wall portion with a tapered wall portion and a unitary closed end of the wall portion (as shown in Fig. 5, the “cup” of the casing includes sidewalls extending up towards a tapered in portion in which the diameter of the cup decreases, separating the two diameter portions is a partition 44), the cup portion defining an interior (via interior 36); a head portion (14) having a flange portion and a connecting portion engaged with the wall portion of the cup portion (see Figs. 4 and 5), the head portion having a central opening for receiving a primer (16) in the head portion; and propellant filling the interior and extending to the closed end (Fig. 4 shows a partial cutaway diagram showing that propellant is to fill the interior space 36).
Regarding claim 2, Vatsvog teaches that the cup portion has a tubular portion (see Figs. 4 and 5).
Regarding claim 3, Vatsvog teaches wherein the cup portion has a rounded closure (the partition 44 is shown to have a rounded surface, thereby providing the claimed “rounded closure”).
Regarding claim 4, Vatsvog teaches that the cartridge cup portion is a polymer2 (see col. 5, ll. 6-9).
Regarding claim 5, Vatsvog teaches that the propellant cartridge is hermetically sealed (once the header and primer are applied to the cartridge, the body is considered to form a sealed joint (see col. 4, ll. 2-5).
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
        
            
    

    
        1 The invention is directed to a propellant cartridge. Limitations relating to a barrel in which the cartridge may be used are considered to be a feature related to an intended use and is not considered to be a definitive part of the claimed structure.
        2 Specifying that the cartridge cup portion “is injection molded of a polymer” is considered to be a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps (i.e. the step of injection molding a cartridge casing), only the structure implied by the steps (i.e. a polymer casing). See MPEP 2113.